Citation Nr: 9917366	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-47 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for disability of the left second toe.

2.  Entitlement to service connection for a bone connective 
tissue disease, claimed as lupus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1990.

This appeal arises from a rating decision of August 1995 from 
the Atlanta, Georgia, Regional Office (RO).  The veteran 
perfected an appeal to this decision and in a July 1997 
decision by the Board of Veterans' Appeals (Board), the case 
was remanded to the RO for additional evidentiary 
development.  The case is again before the Board for 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claim has been developed.

2.  There is at most slight impairment of the foot due to the 
residuals of the toe injury.  

3.  There is arthritis of the proximal interphalangeal joint 
of the left second toe.

4.  The left second toe has not been amputated.

5.  There is no evidence of a connective tissue disorder 
during service.

6.  There is no evidence of systemic lupus erythematosus 
within one year of discharge from service.

7.  There is no competent evidence relating any current 
connective tissue disorder or lupus to service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
disability of the left second toe are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.31, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5172, 5284 
(1998).

2.  The claim for service connection for a bone connective 
tissue disease, claimed as lupus, is not well grounded.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in May 1991, service connection for 
"pes planus with degenerative joint disease of the left 
second digit" was granted with a 10 percent disability 
rating assigned.  A rating decision in October 1998 
reclassified the toe disability as "left proximal 
interphalangeal (PIP) joint of the second toe" and assigned 
a noncompensable disability rating.  

The veteran is also service connected for bilateral pes 
planus which is rated as 10 percent disabling.  Disability 
from pes planus was addressed in the July 1997 Board decision 
which is final.  Therefore, this decision will be confined to 
addressing disability of the left second toe.  

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1998). 

Where a Diagnostic Code does not provide for a noncompensable 
rating and the requirements for a compensable disability 
rating under a Diagnostic Code are not met, a noncompensable 
disability rating will be assigned.  38 C.F.R. § 4.31 (1998).

Pain on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

The shoulder, elbow, wrist, and hip are considered major 
joints.  Multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities; and 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities, are considered groups of minor joints, 
ratable on parity with major joints.  38 C.F.R. § 4.45(f) 
(1998).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(1998).

Under the criteria of Diagnostic Code 5172, where there is 
amputation of one or two toes, other than the great toe, with 
removal of the metatarsal head, a 20 percent rating is 
warranted.  Without metatarsal involvement, the disability 
rating is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 
5172 (1998).

Disability due to osteoarthritis is rated based on limitation 
of motion of the joint affected.  Where the limitation of 
motion of the joint involved is noncompensable, a 10 percent 
rating is appropriate for each major joint or group of minor 
joints affected by limitation of motion.  Where there is no 
limitation of motion and X-ray evidence of involvement of two 
or more major joints, or two of more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is warranted.  Where there is no limitation of motion and X-
ray evidence of involvement of two of more major joints or 
two of more minor joint groups, a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

Under the criteria of Diagnostic Code 5172, where there is 
amputation of one or two toes, other than the great toe, with 
removal of the metatarsal head, a 20 percent rating is 
warranted.  Without metatarsal involvement, the disability 
rating is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 
5172 (1998).

Under the criteria of Diagnostic Code 5284, entitled "Foot 
injuries, other" a 10 percent disability rating is warranted 
for moderate residuals, a 20 percent rating is warranted for 
moderately severe residuals, and a 30 percent disability 
rating is warranted for severe residuals.  With loss of use 
of the foot, a 40 percent disability rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).

The report of a July 1998 VA examination notes that the 
veteran indicated that he had pain, stiffness, and lack of 
endurance.  He indicated that his toe interfered with work 
because he had to stand.  There was slight tenderness of the 
PIP joint of the left second toe and irregularity of the 
joint.  The diagnosis was fracture of the proximal phalanx of 
the left second toe with no loss of function due to pain.  
Since the examination report indicates that there is no loss 
of function, this is at most slight impairment of the foot 
due to the residuals of the toe injury.  Additionally, 
amputation of any toe without metatarsal involvement, except 
the great toe, is a noncompensable rating.  The medical 
evidence indicates that the left second toe is present with 
no disability of the metatarsophalangeal joint.  Since 
amputation of the toe without metatarsal involvement would 
not yield a compensable disability rating, any toe impairment 
due to the injury in service cannot not yield a compensable 
disability rating since it would exceed the rating for 
amputation of the toe.  Therefore, a compensable disability 
rating is not warranted.  38 C.F.R. §§ 4.20, 4.31, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5172, 5284 (1998).

As noted, the July 1998 VA examination notes that the veteran 
indicated that he had pain, stiffness, lack of endurance, and 
his toe interfered with work because he had to stand.  The 
veteran testified that he could not bend the joint.  The 
examination report notes that radiographic findings showed 
degenerative arthritis.  While arthritis of the PIP joint of 
the left second toe is present, the examination report 
indicates that motion was identical to the motion of the 
right toe.  There were complaints of pain which is productive 
of disability.  However, only where there is noncompensable 
limitation of motion due to arthritis of a major joint is a 
compensable disability rating warranted.  The PIP joint of 
the left second toe is a minor joint.  Therefore, a 
compensable disability rating is not warranted.  
Additionally, as noted above, amputation of the toe without 
metatarsal involvement would not yield a compensable 
disability rating.  Therefore, any pain and limitation of 
motion of the PIP joint of the left second toe does not 
warrant a compensable rating since it would exceed the rating 
for amputation of the toe.  38 C.F.R. §§ 4.20, 4.31, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5172 (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for disability of the left second toe.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.31, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5172, 5284 
(1998).


Service connection

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether is it 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Where a veteran served continuously for ninety (90) days or 
more and systemic lupus erythematosus becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

The service medical records do not show any diagnosis of a 
connective tissue disorder or lupus.  The report of medical 
examination, dated in October 1990 for discharge from 
service, indicates that the clinical evaluation of the chest, 
upper and lower extremities, spine, and other musculoskeletal 
was normal.  Therefore, there is no evidence of lupus or any 
other connective tissue disorder during service.  38 C.F.R. 
§ 3.303 (1998).  

There is no evidence of systemic lupus erythematosus within 
one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a) (1998).  

The veteran has submitted an April 1994 statement from a 
private physician which indicates that he has an autoimmune 
disease.  The veteran claims that he had elbow problems 
during service and that this was the onset of the connective 
tissue disease or lupus.  However, the service medical 
records do not show any complaints or diagnoses related to 
the elbows.  The report of medical history, dated in October 
1990 for discharge, shows that the veteran complained of 
occasional elbow pain on use and that it was difficult to 
straighten at times.  However, there was never a diagnosis of 
a connective tissue disease or lupus during service or at 
discharge.  The veteran also testified that a physician told 
him that the problems that he was having in service were the 
onset of lupus.  However, despite an attempt by the RO to 
obtain medical records to substantiate this assertion, there 
is no medical evidence in the record to support his 
testimony.  Of the medical evidence that has been received, 
none of it relates any present connective tissue disorder 
that the veteran may have to service.  Accordingly, there is 
no competent evidence in the record to support his 
assertions.  His assertions are not probative since as a lay 
person, he is not considered competent to offer an opinion as 
to medical diagnosis or causation.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of a connective tissue 
disorder or lupus in service.  There is also no evidence of 
systemic lupus erythematosus within one year of discharge 
from service.  Additionally, there is no competent evidence 
of a nexus, either in the medical evidence or though the use 
of statutory and regulatory presumptions, between any present 
connective tissue disorder or lupus, and service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).  The veteran did testify that 
potentially relevant medical evidence may be available to 
substantiate his claim.  However, evidence that the RO was 
able to obtain does not support his claim and he failed to 
provide further necessary information to the RO obtain such 
evidence.  38 U.S.C.A. § 5103 (West 1991). 

Based on the foregoing, the veteran's claim for service 
connection for a bone connective tissue disease, claimed as 
lupus, is denied as being not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


ORDER

1.  An increased disability rating for disability of the left 
second toe is denied.
2.  Service connection for a bone connective tissue disease, 
claimed as lupus, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

